                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION


 PATRICK LEE CASE II,                              Civil Action No. 7:19-cv-00745
      Plaintiff,
                                                   MEMORANDUM OPINION
 v.
                                                   By: Norman K. Moon
 DANVILLE CITY SHERIFF’S OFFICE,                   Senior United States District Judge
 et al,
        Defendant(s),


        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered December 17, 2019, the court directed plaintiff to submit within 20 days from

the date of the order the signed consent to withholding of filing fees form in order to complete

the application to proceed in forma pauperis. Plaintiff was advised that a failure to comply

would result in dismissal of this action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

        ENTERED on this 31st day of January, 2020.
